MARSHALL, CJ.
NEGLIGENCE.
(370 E2) Where a court in the trial of a negligence case without the intervention of a jury draws inferences from circumstantial evidence adduced, this court will not disturb the conclusion reached unless such inferences were clearly unjustified.
(370 P5) Where in an action based, on negligence the defendant by answer, admits.causing the damage and seeks to avoid liability by alleging that defendant exercised due care but that the negligence of a third party intervened which compelled defendant’s action and resultant damage and such allegation of new matter is traversed by reply, and no testimony is offered by defendant in support thereof, it is not error for the trial court to disregard such allegation.
PLEADINGS.
(440 A) Allegations of fact in a. pleading favorable to the pleader are not evidence of their truth, but any admissions, therein against interest are conclusive upon the pleader in an error proceeding.
ERROR PROCEEDINGS.
(260 P2) Where a trial court hears and determines a cause without the intervention of a jury and' does not make separate findings of fact and conclusions of law and no request is made therefor, and any evidence is adduced to support the conclusions reached under proper rules of law applicable thereto, a reviewing court will presume that all proper rules, of law were applied.
AUTOMOBILES.
(50 Nn) Where a motor driven vehicle is being operated by the owner along a thoroughfare and leaves such'thoroughfare and collides with and damages an adjoining building, and no other testimony is adduced to prove negli-. gent operation of the truck, the res ipsa loqui-tur doctrine applies, and, in the absence of an explanation on the part of the defendant showing due care in the operation of the automobile, it is not error for the trial court hearing the cause without the intervention of a jury to render judgment against the defendant.
(Day, Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.)